DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 10/13/2022. Claims 1-2 and 4-16 remain pending in this application.
Claim objection for claim 4 has been withdrawn in light of the amendments. 
The 35 USC 103 rejection of the claims is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-2, 4-9 are drawn to a system which is within the four statutory categories (i.e. machine). Claims 10-15 are drawn to a method which is within the four statutory categories (i.e. process). Claim 16 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 10 and 16 have been amended to recite the limitations of “obtaining patient records originating from a practice management system of a dental provider, receiving, for each of the plurality of patients, output of one or more machine learning models that are provided with input comprising at least one radiograph of the patient, wherein the output of the one or more machine learning models identifies at least one dental condition depicted in an input radiograph, based at least in part on one or more instances in which a condition identified by the one or more machine learning models does not match corresponding data from records in the practice management system, identifying a plurality of missed periodontal opportunities associated with the dental provider and generating provider performance data regarding the dental provider for a time period”. These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic processor and generic electronic data store does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Claims 2, 4-9, 11-15 are ultimately dependent from Claims 1, 10 and include all the limitations of Claims 1 and 10. Therefore, claims 2-9, 11-15 recite the same abstract idea. Claims 2, 4-9, 11-15 describe further limitations determining whether the user is authorized to manage prescriptions for a patient. These are all just further describing the abstract idea recited in claims 1 and 10, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “one or more computer devices”, “one or more electronic data stores that store data mapping each of a plurality of dental conditions to a corresponding dental treatment”, “a processor in communication with the one or more electronic data stores and configured with processor-executable instructions to perform operations”, “generating a user interface”, using processor to: “analyzing conditions identified in radiographs by the one or more machine learning models with respect to treatments identified in corresponding patient records from the practice management system”, “generating provider performance data regarding the dental provider for a time period,…, based on the instances in which the condition identified by the one or more machine learning models does not match the corresponding data from records in the practice management system” , which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The computer in the current specification described as a generic computing device, such as, par. 58 recites “The computing systems 802 and 803 may be any of a number of computing systems including, but not limited to, a laptop, a personal computer, a mobile phone, a smartphone, a tablet computer, another wireless device, a set-top or other television box, one or more servers, and the like.”. The mere nominal recitation of a generic computer does not take the claims out of the methods of organizing human interactions grouping.
Claims also recite other additional limitations beyond abstract idea, including functions such as obtaining/receiving data, generating a user interface…, user interface presents a graphical funnel visualization that includes a visual transitions between three states, “generating, for display in a second user interface…, and these features are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining data and analyzing/generating the data using a machine learning model steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims recite the feature of analyzing periodontal conditions in radiographs by one or more machine learning models, and this feature is described in the article published on IEEE magazine in 2018 (Detecting Periodontal Disease Using Convolutional Neural Networks, by Shannah Therese A. Aberin and Joel C. de Goma, School of Information Technology, Mapua University, Makati, Philippines). In particular, this article describes deep learning used to detect periodontal disease:
“Deep Learning has been an emerging machine learning tool in general imaging and computer vision domains, particularly the convolutional neural networks. With its growing interest, it has been applied in different fields of medicine and many different ways. Given the problems and gaps of former studies, this current study aims to find another criterion to detect periodontal disease, aside from intraoral images, gingiva tissue extraction and others. The said study hopes to contribute to both fields of technology and dentistry by recognizing microscopic images of dental plaque, whether it is infected with periodontitis or healthy.”-abstract.
Therefore, analyzing periodontal conditions in radiographs by a machine learning model is determined to be a well-understood, routine and conventional activity in the field.
Therefore, claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
	
Argument 1: Claims are not directed to an abstract idea
Applicant argues that “image data (radiograph of the patient) being analyzed” is not “managing interactions between people”. In response, Examiner submits that the feature of “analyzing conditions identified in radiographs by the one or more machine learning models with respect to treatments identified in corresponding patient records from the practice management system” is not part of the abstract idea, but it’s an additional element that is not enough to qualify as “practical application” being recited in the claims along with the abstract idea since this element are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment. 
	As indicated in the rejection above, the feature of analyzing periodontal conditions in radiographs by one or more machine learning models is a well-understood, routine and conventional activity in the field (cited article: published on IEEE magazine in 2018 (Detecting Periodontal Disease Using Convolutional Neural Networks, by Shannah Therese A. Aberin and Joel C. de Goma, School of Information Technology, Mapua University). 
Applicant argues that the current claims are similar to the example 39 provided in the Guidance. Example 39’s claim found to be not an abstract idea, since the claim limitations do not correspond to either one of “mathematical concepts”, “mental process” or “certain methods of organizing human activity”. The claim steps are directed to “collecting a set of digital facial images…, applying one or more transformations to each digital facial image…, creating a first training set…, training the neural network in a first stage…, creating a second training set for second stage of training…, and training the neural network in a second stage…”. The claim steps cannot be performed in the mind, they are not mathematical concept or they are not directed to managing personal behavior or relationships or interactions between people (such as user following rules and instructions). On the other hand, the current claims are directed to “obtaining patient records…, receiving outputs…, identifying missed periodontal opportunities based on comparison of patient records and outcome obtained using machine learning models. The current claims recite machine learning models as a tool to apply instructions. The machine learning models (the tool) for analyzing periodontal conditions in radiographs is well-understood, routine and conventional activity in the field as indicated above.

Argument 2: Claims are directed to a practical application
Applicant argues that claims reciting generic components and hardware/software elements should be given weight, whether they are conventional or not. In response, Examiner submits that the computing device described in the current specification is a generic device as indicated in the rejection above, and using a generic computing device to identify a plurality of missed periodontal opportunities missed by the dentist (by matching data-data mapping) is not enough to qualify as “practical application”, since it invokes as a tool to apply instructions of the abstract idea. 
The newly added feature of “generating provider performance data regarding the dental provider for a time period” correspond to an abstract idea of certain methods of human activity, since it corresponds to managing personal behavior and interactions between people, such as user following rules and instructions. The current specification recites “At block 312, the patients service 106 or another system or component may generate one or more user interfaces that enables a user to review various information, data and/or metrics discussed herein, such as missed perio opportunities and/or provider performance data…” in par. 45 and also “In FIG. 12, each of graphical funnel visualizations 1202 and 1204 are broken down vertically into different offices, such as different geographic locations of dental offices within a dental practice. This allows an individual viewing the user interface 1200 to visually compare the relative performance of different offices or practices with respect to the extent to which each office plans and/or completes the treatments or procedures that the system predicts should be performed based on an automated analysis of radiographs and other patient data. The user may select to view similar funnel visualizations for other treatments or procedures, and/or across other time periods (e.g., the last 6 months, last 12 months, last 30 months, or over a specific user-defined date range).” In par. 63. Therefore, the “generating provider performance data” limitation corresponds to an abstract idea using elements of machine learning models as a tool to apply instructions. 
Claims also recite other additional limitations beyond abstract idea, including functions such as obtaining/receiving data, generating a user interface…, user interface presents a graphical funnel visualization that includes a visual transitions between three states, “generating, for display in a second user interface…, and these features are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
MPEP recites:
“The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).”

Argument 3: Claims are directed to “significantly more” than an abstract idea
Applicant argues that claim limitations recite a specific implementation that improves the functioning of a computer system as opposed to merely amounting to instructions to implement the abstract idea on a computer or merely limiting the abstract idea to a particular environment. In response, Examiner submits that neither claims nor the current specification recites how the system improves the functioning of the computer itself. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
In particular, claims are directed to identifying a plurality of missed periodontal opportunities by the dentist. In order to identify the missed opportunities, the processor analyzes the conditions identified in radiographs by one or more machine learning models with respect to treatments identified in corresponding patient records from the practice management system. The machine learning model used in the current claims is a well-understood, routine and conventional activity in the field (see the rejection above). Therefore, the current claims recite an abstract idea, and using a processor to perform obtaining data and analyzing the data using a machine learning model steps amounts to no more than mere instructions to apply the exception using a generic computer component.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626